       Case 1:20-cv-00792-BAM Document 12 Filed 11/04/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT L. SANFORD,                                Case No. 1:20-cv-00792-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING MOTION TO
                                                        SUPPLEMENT THE COMPLAINT AND
13           v.                                         FILE AN AMENDED COMPLAINT
14    EATON, et al.,
                                                        (ECF No. 11)
15                       Defendants.
                                                        THIRTY (30) DAY DEADLINE
16

17          Plaintiff Robert L. Sanford (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff’s complaint has not yet

19   been screened. Currently before the Court is Plaintiff’s motion to supplement the original civil

20   complaint due to new recent facts that relate back to the original complaint, filed November 2,

21   2020. (ECF No. 11.)

22          Federal Rule of Civil Procedure 15(d) states, “[o]n motion and reasonable notice, the court

23   may, on just terms, permit a party to serve a supplemental pleading setting out any transaction,

24   occurrence, or event that happened after the date of the pleading to be supplemented.” Fed. R.

25   Civ. P. 15(d). Rule 15 distinguishes between supplementing and amending a complaint. In an

26   amended complaint, a party may replead or add facts or claims arising prior to or

27   contemporaneously with the allegations of the original complaint. See United States v. Hicks,

28   283 F.3d 380, 385 (D.C. Cir. 2002); Flaherty v. Lang, 199 F.3d 607, 613 n.3 (2d. Cir. 1999). A
                                                       1
           Case 1:20-cv-00792-BAM Document 12 Filed 11/04/20 Page 2 of 3


 1   supplemental complaint addresses matters occurring after the original complaint is filed. Fed. R.

 2   Civ. P. 15(d). “While leave to permit supplemental pleadings is favored, it cannot be used to

 3   introduce a separate, distinct and new cause of action.” Planned Parenthood of So. Arizona v.

 4   Neely, 130 F.3d 400, 402 (9th Cir. 1997) (internal quotation marks and citation omitted).

 5            In his motion, Plaintiff states that he wishes to supplement his original complaint due to

 6   new facts that relate back to the facts that gave cause for Plaintiff to file his original complaint.

 7   (ECF No. 11.) Specifically, Plaintiff states that he has contracted COVID-19 twice since being

 8   sent to CCI on June 18, 2020. Plaintiff also wishes to add new defendants to his complaint. (Id.)

 9   Although Plaintiff has not submitted his proposed supplemental complaint, it does appear that

10   Plaintiff is attempting to add allegations that relate back to the claims raised in the original

11   complaint. Further, Plaintiff’s complaint has not yet been screened and no defendants have been

12   served or have appeared in this action. Accordingly, Plaintiff’s motion to supplement the

13   complaint shall be granted, and Plaintiff will be permitted to file a first amended complaint which

14   includes the new allegations and defendants.

15            Plaintiff’s first amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state

16   what each named defendant did that led to the deprivation of Plaintiff’s constitutional rights,

17   Iqbal, 556 U.S. at 678-79. Although accepted as true, the “[f]actual allegations must be

18   [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555

19   (citations omitted).

20            Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated
21   claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

22   “buckshot” complaints).

23            Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

24   Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

25   complaint must be “complete in itself without reference to the prior or superseded pleading.”

26   Local Rule 220. This includes any exhibits or attachments Plaintiff wishes to incorporate by
27   reference.

28   ///
                                                         2
       Case 1:20-cv-00792-BAM Document 12 Filed 11/04/20 Page 3 of 3


 1        Accordingly, IT IS HEREBY ORDERED that:

 2     1. Plaintiff’s motion to supplement the complaint, (ECF No. 11), is GRANTED;

 3     2. The Clerk’s Office shall send Plaintiff a complaint form;

 4     3. Plaintiff’s first amended complaint is due within thirty (30) days from the date of service

 5        of this order; and

 6     4. If Plaintiff fails to file a first amended complaint in compliance with this order, this

 7        action will be dismissed for failure to prosecute and failure to obey a court order.

 8
     IT IS SO ORDERED.
 9

10     Dated:    November 3, 2020                          /s/ Barbara   A. McAuliffe            _
                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
